Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Usman Mughal  on 6/9/2022.
The application has been amended as follows: 

(Currently Amended) An apparatus comprising:
a first electrode comprising a first conductive material;
a second electrode comprising a second conductive material, wherein the first electrode is on the second electrode; 
a structure comprising a ferroelectric material, wherein the second electrode is on a portion of the structure and not on an entire surface of the structure; 
a third electrode comprising a third conductive material, wherein the structure is on the third electrode; 
a fourth electrode comprising a fourth conductive material, wherein the third electrode is on the fourth electrode; 
a dielectric adjacent to sidewalls of at least the first and second electrodes but not adjacent to the third electrode, and the fourth electrode; [[and]]
an etch stop layer, wherein the fourth electrode is above the etch stop layer; and 
a cap or a helmet, wherein the cap or the helmet circumscribes the dielectric film and does not extend below the structure comprising the ferroelectric material.  

(Original) The apparatus of claim 1, wherein the dielectric is adjacent to sidewalls of the structure comprising the ferroelectric material.

(Cancelled) 

(Currently Amended) The apparatus of claim [[3]]1, wherein the cap or helmet comprises a material which includes one or more of: Ti, Ta, W, or N. 

(Previously Presented) The apparatus of claim 1, wherein the structure is wider than the second electrode, wherein the third electrode is wider than the structure, and wherein the fourth electrode is wider than the third electrode. 

(Original) The apparatus of claim 1, wherein the first conductive material and the fourth conductive material includes one or more of: Ti, TiN, Ru, RuO2, IrO2, TaN, SrO, Ta, Cu, Co, W, or WN. 

(Original) The apparatus of claim 1, wherein the first conductive material is different from the second conductive material. 

(Original) The apparatus of claim 1, wherein the third conductive material is different from the fourth conductive material.

(Original) The apparatus of claim 1, wherein at least two of the first, second, third, and fourth conductive materials include conductive oxides. 

(Currently Amended) The apparatus of claim 1, wherein the ferroelectric material includes one of:
Bismuth ferrite (BFO), BFO with a doping material where in the doping material is one of Lanthanum, or elements from lanthanide series of periodic table; 
Lead zirconium titanate (PZT), or PZT with a doping material, wherein the doping material is one of La or Nb;   
a relaxor ferro[[-]]electric which includes one of lead magnesium niobate (PMN), lead magnesium niobate-lead titanate (PMN-PT), lead lanthanum zirconate titanate (PLZT), lead scandium niobate (PSN), Barium Titanium-Bismuth Zinc Niobium Tantalum (BT-BZNT), or Barium Titanium-Barium Strontium Titanium (BT-BST);
a perovskite which includes one of: BaTiO3, PbTiO3, KNbO3, or NaTaO3; 
a hexagonal ferroelectric which includes one of: YMnO3 or LuFeO3; 
hexagonal ferroelectrics of a type h-RMnO3, where R is a rare earth element which includes one of: cerium (Ce), dysprosium (Dy), erbium (Er), europium (Eu), gadolinium (Gd), holmium (Ho), lanthanum (La), lutetium (Lu), neodymium (Nd), praseodymium (Pr), promethium (Pm), samarium (Sm), scandium (Sc), terbium (Tb), thulium (Tm), ytterbium (Yb), or yttrium (Y); 
Hafnium (Hf), Zirconium (Zr), Aluminum (Al), Silicon (Si), their oxides or their alloyed oxides; 
Hafnium oxides of a form, Hf1-x Ex Oy where E can be Al, Ca, Ce, Dy, [[er]]Er, Gd, Ge, La, Sc, Si, Sr, Sn, or Y; 
Al(1-x)Sc(x)N, Ga(1-x)Sc(x)N, Al(1-x)Y(x)N or Al(1-x-y)Mg(x)Nb(y)N, y doped HfO2, where x includes one of: Al, Ca, Ce, Dy, Er, Gd, Ge, La, Sc, Si, Sr, Sn, or Y, wherein ‘x’ is a fraction; 
Niobate type compounds LiNbO3, LiTaO3, Lithium iron Tantalum Oxy Fluoride, Barium Strontium Niobate, Sodium Barium Niobate, or Potassium strontium niobate; or
an improper ferroelectric which includes one of: [PTO/STO]n or [LAO/STO]n, where ‘n’ is between 1 to 100.

(Original) The apparatus of claim 1, wherein the dielectric includes one or more of: HfO, SiN, SiO, AlO, MgO, Mg2AlO3, or SiC.

(Original) The apparatus of claim 1, wherein the dielectric is non-conductive and hydrogen free. 

(Previously Presented) The apparatus of claim 1, wherein thicknesses of the first, second, third, and fourth electrodes, and the structure is in a range of 1 nm to 50 nm, wherein a width of the dielectric is in a range of 1 nm to 20 nm, and wherein the width extends in a direction orthogonal to a direction of the thickness.  

14.– 22. (Cancelled)	

(Currently Amended) A system comprising:
a processor; 
a communication interface communicatively coupled to the processor; and
a memory coupled to the processor, wherein the memory includes bit-cells, wherein one of the bit-cell includes: 
a transistor having a source, a drain, and a gate;
a word-line coupled to the gate;
a bit-line coupled to one of the source or drain of the transistor; and
a capacitive structure coupled to one of the drain or source of the transistor, wherein the capacitive structure comprises:
a first electrode comprising a first conductive material;
a second electrode comprising a second conductive material, wherein the first electrode is on the second electrode; 
a structure comprising a ferroelectric material, wherein the second electrode is on a portion of the structure and not on an entire surface of the structure; 
a third electrode comprising a third conductive material, wherein the structure is on the third electrode; 
a fourth electrode comprising a fourth conductive material, wherein the third electrode is on the fourth electrode;
a dielectric adjacent to sidewalls of at least the first and second electrodes but not adjacent to the third electrode, and the fourth electrode; [[and]]
an etch stop layer, wherein the fourth electrode is above the etch stop layer; and 
a cap or a helmet, wherein the cap or the helmet circumscribes the dielectric film and does not extend below the structure comprising the ferroelectric material.

(Original) The system of claim 23, wherein the dielectric is adjacent to sidewalls of the structure comprising the ferroelectric material, and wherein the memory is non-volatile memory.

(Cancelled) 

(Previously Presented) The apparatus of claim 1, wherein the structure is a first structure, wherein the apparatus comprises a second structure including a first barrier material between the fourth electrode a first interconnect or first via.

(Previously Presented) The apparatus of claim 26, wherein the apparatus comprising a third structure including a second barrier material between the first electrode a second interconnect or second via.

(Previously Presented)  The apparatus of claim 27, wherein the barrier material of the second or third structures comprises refractive metals or intermetallics. 

(Previously Presented) The apparatus of claim 28, wherein the refractive metals or intermetallics includes one or more of: Ti2Al, TiAl, TiAl3, Ni3Al, NiAl3, NiAl, NiGa, NiTi, Ni2MnGa, FeGa, Fe3Ga, boride, carbide, or nitride. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The cited prior art teaches a cap or a helmet (see previous action) but does not teach one that circumscribes the dielectric layer but does not extend below the ferroelectric layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812